     Case 2:17-cv-02651-GMN-EJY Document 72 Filed 04/09/20 Page 1 of 2



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 ANNE-MARIE BIRK, ESQ.
   Nevada Bar No. 12330
 3 SWITCH, LTD.

 4 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 5 Telephone: (702) 444-4111
   policy@switch.com
 6
   MARK A. HUTCHISON
 7 Nevada Bar No. 4639
   JACOB A. REYNOLDS
 8
   Nevada Bar No. 10199
 9 PIERS R. TUELLER
   Nevada Bar No. 14633
10 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
11 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
12 Telephone: (702) 385-2500

13 Attorneys for Plaintiff

14                             UNITED STATES DISTRICT COURT
15                                    DISTRICT OF NEVADA

16 SWITCH, LTD., a Nevada limited liability             CASE NO.:      2:17-cv-02651-GMN-EJY
   company,
17                                                      STIPULATION TO LIMIT
                       Plaintiff,                       DISCOVERY TO SPECIFIC SWITCH
18                                                      CAMPUSES
19 vs.
20 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
21 20, inclusive,

22                          Defendants.
23

24          This Stipulation to Limit Discovery to Specific Switch Campuses is hereby entered into by

25 and on behalf of Plaintiff SWITCH, LTD. (“Plaintiff”), and Defendants STEPHEN FAIRFAX and

26 MTECHNOLOGY (“Defendants”) (collectively, “the Parties”), by and through their respective

27 counsel of record, as follows:

28 ///

                                                    1
     Case 2:17-cv-02651-GMN-EJY Document 72 Filed 04/09/20 Page 2 of 2



 1          1.      All allegations regarding Defendants’ alleged conduct contained within Plaintiff’s

 2 Complaint filed in District Court, Clark County, Nevada on September 12, 2017 and removed to this

 3 Court on October 12, 2017 [Doc. 1-1] are limited to Plaintiff’s Tahoe Reno Campus, known as “The

 4 Citadel Campus,” and the Las Vegas Campus, known as “The Core Campus.”

 5          2.      Plaintiff makes no allegations regarding Defendants’ alleged conduct with respect to

 6 the following facilities: (a) Switch’s Grand Rapids Campus, known as “The Pyramid Campus,” (b)

 7 Switch’s Atlanta Campus, known as “the Keep Campus,” (c) Switch’s SUPERNAP Italia, known as

 8 “The Milano Campus,” and (d) Switch’s SUPERNAP Thailand, known as “The Bangkok Campus.”

 9          3.      Because Switch makes no allegations regarding Defendants’ alleged conduct with

10 respect to the facilities identified in Paragraph 2 of this Stipulation, no discovery is required with

11 regard to those facilities.

12          4.      Accordingly, all discovery shall be limited to Plaintiff’s Tahoe Reno Campus, known

13 as “The Citadel Campus,” and the Las Vegas Campus, known as “The Core Campus.”

14          IT IS SO STIPULATED.

15 DATED this 9th day of April, 2020.                     DATED this 9th day of April, 2020.

16 SWITCH, LTD.                                           RANDAZZA LEGAL GROUP, PLLC
17

18  /s/: Samuel Castor                                    /s/: Ronald D. Green
   SAMUEL CASTOR, ESQ.                                    MARC J. RANDAZZA, ESQ.
19 Nevada Bar No. 11532                                   Nevada Bar No. 12265
   ANNE-MARIE BIRK, ESQ.                                  RONALD D. GREEN, ESQ.
20 Nevada Bar No. 12330                                   Nevada Bar No. 7360
   7135 South Decatur Blvd.                               ALEX J. SHEPARD, ESQ.
21 Las Vegas, Nevada 89118                                Nevada Bar No. 13582
                                                          2764 Lake Sahara Drive, Suite 109
22
     MARK A. HUTCHISON                                    Las Vegas, Nevada 89117
23   Nevada Bar No. 4639                                  Attorneys for Defendants
     JACOB A. REYNOLDS
24   Nevada Bar No. 10199
     PIERS R. TUELLER                                     IT IS SO ORDERED.
25   Nevada Bar No. 14633
     HUTCHISON & STEFFEN, PLLC                            _____________________________________
26   Peccole Professional Park                            UNITED STATES MAGISTRATE JUDGE
27   10080 West Alta Drive, Suite 200
     Las Vegas, Nevada 89145                              ____________________________________
28   Attorneys for Plaintiff                              DATED

                                                      2
